 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT TACOMA

 6   STEVEN MCKEEHAN,
                                                               Case No. C19-695 RSL-TLF
 7                                 Plaintiff,
              v.                                               ORDER ADOPTING REPORT AND
 8                                                             RECOMMENDATION
     THYSSENKRUPP ELEVATOR
 9   CORPORATION,
10                                 Defendants.

11
              The Court, having reviewed plaintiff's complaint, the Report and Recommendation of
12
     Judge Theresa L. Fricke, United States Magistrate Judge, and objections to the report and
13
     recommendation, if any, and the remaining record, does hereby find and ORDER:
14
        (1)        the Court adopts the Report and Recommendation;
15
        (2)        Thyssenkrupp Elevator Corporation and Thyssenkrupp Elevator Manufacturing, Inc.
16
                   defendants’ motion for summary judgment is GRANTED; and
17
        (3)        plaintiff’s claim against these defendants is DISMISSED.
18

19
                        Dated this 5th day of February, 2020.
20

21

22
                                                            A
                                                            Robert S. Lasnik
                                                            United States District Judge
23

24

25
     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
